assuming that laches does not preclude consideration of appellant's motion
                on the merits, see Hart v. State, 116 Nev. 558, 563-65, 1 P.3d 969, 972
                (2000) ("[C]onsideration of the equitable doctrine of laches is necessary in
                determining whether a defendant has shown 'manifest injustice' that
                would permit withdrawal of a plea after sentencing."), we conclude that he
                is not entitled to relief because his conviction became final prior to Padilla
                and he cannot benefit from its holding as Padilla does not apply
                retroactively. Chaidez v. United States, 568 U.S. „ 133 S. Ct. 1103,
                1113 (2013). Accordingly, we conclude that the district court did not err by
                denying appellant's motion, and we
                            ORDER the judgment of the district court AFFIRMED.



                                                       /                            J.




                                                    Parrag-uirre


                                                          (VtA
                                                    Cherry


                cc: Chief Judge, The Eighth Judicial District C -Ourt
                     Hon. J. Charles Thompson, Senior Judge
                     Don P. Chairez
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A